BeNNett, Judge,
dissenting.
“The views expressed in my dissent in James Strong, et al. v. United States, Appeal No. 3-74, ante at 958-59, are adopted here by reference. I think in all sincerity what the Commission has attempted here is to do ‘rough justice’ but it is too rough to be just. I would remand.”
The joint motion for rehearing en bane filed by the Ottawa, Seneca-Cayuga, Potawatomi (Prairie Band) and the Pota-watomi (Citizens Band) was denied October 10, 1975. Petition for certiorari denied March 29,1976.